                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


 UNITED STATES OF AMERICA,

                       Plaintiff,                                 8:17CR312

        v.
                                                        PRELIMINARY ORDER OF
 PHONG T. DUONG and OANH T. PHAM,                            FORFEITURE

                       Defendants.



       This matter is before the Court on the government’s Motion for Preliminary Order
of Forfeiture (Filing No. 56). The Court has carefully reviewed the record in this case and
finds as follows:

       1.     On June 28, 2019, defendant Oanh T. Pham (“Pham”) pled guilty to
Count IV of the Indictment and admitted the Forfeiture Allegation. Count IV of the
Indictment charged Pham with trafficking fish and wildlife in violation of state law, in
violation of 16 U.S.C. § 3372(a)(2)(A), 16 U.S.C. § 3373(d)(2) and 18 United States Code
§ 2.

       2.     On June 28, 2019, defendant Phong T. Duong (“Duong”) pled guilty to
Count I of the Indictment and admitted the Forfeiture Allegation.         Count I of the
Indictment charged Duong with conspiracy to commit Lacy Act violations, in violation of
18 United States Code § 371.

       3.     The Forfeiture Allegation of the Indictment sought forfeiture, pursuant to
16 U.S.C. § 3374(a)(2), of any property and equipment used to aid in the transporting,
selling, receiving, or acquiring fish and wildlife.
       4.     Based on Pham and Duong’s guilty pleas and admission, Pham and Duong

forfeited their interest in a Crestliner Fishing Boat, Nebraska registration NB024ST (more

particularly described as being 16 feet in length with a Hull Identification Number

(“HIN”) NOR84816D202), which included the following equipment in, attached to, or

part of the Boat (the “Property”):

       •      an Eagle Tri-finder fish locator - Serial Number 10804248;
       •      a Humminbird 404SX fish locator with mount - Serial Number 7085332;
       •      a Lowrance Xl35 Sonar with mount - Serial Number 103056490;
       •      a 75 Horsepower Mercury Four-stroke outboard motor - Serial Number
              0T447190;
       •      a bow-mounted electric trolling motor; and
       •      a Yacht Club Model R1818 single axle, boat trailer, bearing identification
              number 4H100191910293703, last known bearing Nebraska license plate
              number XLR 727.

       5.     Pursuant to Federal Rule of Criminal Procedure 32.2(b)(3), 28 U.S.C.
§ 2461, and 21 U.S.C. § 853, the Court’s Order authorizes the Attorney General (or a
designee) to seize the specific property subject to forfeiture.

       6.     The government’s Motion for Preliminary Order of Forfeiture should be
granted.

       IT IS ORDERED:

       1.     The government’s Motion for Preliminary Order of Forfeiture (Filing
              No. 56) is granted.

       2.     Based upon the Forfeiture Allegation of the Indictment, Pham and Duong’s
              guilty plea and admission, the government is hereby authorized to seize the
              Property.




                                              2
3.    Pham and Duong’s interest in the Property is hereby forfeited to the
      government for disposition in accordance with the law, subject to the
      provisions of 16 U.S.C. § 3374, 28 U.S.C. 2461, and 21 U.S.C. § 853.

4.    The Property is to be held by the government in its secure custody and
      control.

5.    Pursuant to 21 U.S.C. § 853(n)(1), the government shall publish for at least
      thirty consecutive days on an official internet government forfeiture site,
      www.forfeiture.gov, notice of this Preliminary Order of Forfeiture, notice of
      publication evidencing the government’s intent to dispose of the Property in
      such manner as the Attorney General may direct, and notice that any person,
      other than Pham and Duong, having or claiming a legal interest in any of the
      subject Property must file a petition with the Court within thirty days of the
      final publication of notice or of receipt of actual notice, whichever is earlier.

6.    The published notice shall state the petition referred to in Paragraph 5, above,
      shall be for a hearing to adjudicate the validity of the petitioner’s interest in
      the Property, shall be signed by the petitioner under penalty of perjury, and
      shall set forth the nature and extent of the petitioner’s right, title, or interest
      in the Property and any additional facts supporting the petitioner’s claim and
      the relief sought.

7.    The government may also, to the extent practicable, provide direct written
      notice to any person known to have an interest in the Property as a substitute
      for published notice as to those persons so notified.

8.    Upon adjudication of all third-party interests, this Court will enter a Final
      Order of Forfeiture pursuant to 21 U.S.C. § 853(n), in which all interests will
      be addressed.

Dated this 28th day of August 2019.


                                           BY THE COURT:



                                           Robert F. Rossiter, Jr.
                                           United States District Judge


                                       3
